Case 2:19-cv-00958-PA-DFM Document 35 Filed 03/25/21 Page 1 of 1 Page ID #:384




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  DION ANTHONY,                           Case No. CV 19-00958-PA (DFM)

          Plaintiff,                      ORDER ACCEPTING REPORT
                                          AND RECOMMENDATION OF
             v.                           UNITED STATES MAGISTRATE
                                          JUDGE
  LOS ANGELES SHERIFF
  DEPARTMENT et al.,

          Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 the Second Amended Complaint and this action with prejudice.



  Date: March 25, 2021                     ___________________________
                                           PERCY ANDERSON
                                           United States District Judge
